Citation Nr: 0418280	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a mental 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  In September 1996, the RO denied the veteran's claim of 
service connection for paranoid schizophrenia and manic 
depression.

2.  Additional evidence received since the RO's September 
1996 decision is duplicative of previously considered 
evidence, or is new to the record but does not bear directly 
and substantially upon the question of whether the veteran's 
mental disorder was incurred in or due to active service, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1996 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has not been received since the 
September 1996 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA satisfied these duties to the veteran in a 
letter issued in December 2001.  The RO generally advised the 
veteran of evidence needed to successfully reopen his claim 
of service connection.  The veteran was also advised that the 
RO would make reasonable efforts to obtain any information 
identified by the veteran.  The letter predated the March 
2002 determination.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service medical 
records, and post-service psychiatric treatment records.  

In this case, the Board finds that the veteran has failed to 
submit new and material evidence to substantiate reopening 
his claim of service connection.  As a result, the Board also 
finds that it is not necessary to obtain a VA medical opinion 
or examination as to the veteran's claim of service 
connection.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2003).  The Board finds that it is unnecessary 
to require the veteran to report for a VA medical examination 
or to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
probative evidence of the incurrence of a mental disorder in 
service.  As set out in more detail below, the record fails 
to establish that the veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for paranoid schizophrenia.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.  

I.  Factual Background

In October 1994, the veteran filed a claim of service 
connection for paranoid schizophrenia and manic depression.  
A rating decision dated in December 1995 denied service 
connection.  After receipt of further evidence, the RO issued 
another decision in September 1996 denying service 
connection.  In January 2000, the veteran submitted 
correspondence referencing treatment for paranoid 
schizophrenia.  The RO issued correspondence in February 2000 
informing the veteran that to reopen his claim, he must 
submit new and material evidence.  In April 2001, the veteran 
filed a formal application to reopen his claim of service 
connection for a mental disorder.  A July 2001 rating 
decision denied the veteran's claim to reopen.  In August 
2001, the veteran submitted correspondence and stated that he 
wished to file a claim of service connection for depression.  
In December 2001, the veteran submitted further 
correspondence stating that he was diagnosed paranoid 
schizophrenic, and during military service he suffered from 
depression, anxiety, and a personality disorder.  In March 
2002, the RO denied the veteran's claim to reopen.

At the time of the veteran's initial claim of service 
connection, the record consisted of service medical records, 
treatment records from the University of Texas Medical Branch 
Hospitals dated March through November 1994, treatment 
records from the Texas Department of Criminal Justice 
Institutional Division dated July 1986 through June 1996, and 
outpatient treatment and examination reports from Montford 
Unit, Texas Department of Corrections dated March 1988 to 
August 1992.  The evidence of record also contained 
psychological evaluations from several physicians.

The veteran's service medical treatment records dated in 
March 1976 reflect complaints of depression and an inability 
to sleep.  He was afraid of making mistakes on the job and 
"messing up."  He denied suicidal ideation.  Another 
notation provided that the veteran may be homesick which 
could be overcome.  A few days later, it was noted that there 
was no change in the veteran's attitude and that he wanted to 
leave active service to help his mother who was suffering 
from tuberculosis.  Anxiety and depression were provisionally 
diagnosed.

In March 1976, the veteran's superior recommended that the 
veteran be temporarily disqualified from Human Reliability 
Program (HRP) duties because of depression and anxiety 
related to military life and his prospective job in missile 
security.  In April 1976, the veteran underwent a medical 
evaluation as an outpatient at the psychiatric service.  The 
examiner determined that the veteran did not have a 
psychiatric condition which warranted separation from 
service.  The examiner noted that the veteran had a long-
standing personality disorder which appeared to have been 
accentuated by his inability to adjust to military service.  
The examiner felt that the veteran was not suited to military 
life and it was strongly recommended that he be discharged 
from service.  The diagnosis rendered was immature 
personality.  As previously noted, the veteran was discharged 
in August 1976.

A Diagnostic and Evaluation Psychological Examination report 
dated in August 1990 provided a diagnosis of paranoid 
schizophrenia.  It was noted that the veteran was 
incarcerated for attempted sexual assault, and had previously 
served sentences for sexual assault, burglary, and possession 
of a controlled substance.  The report noted the veteran's 
contentions that he began experiencing hallucinations and 
paranoid delusions beginning in 1978 while incarcerated.  In 
1979, paranoid schizophrenia was diagnosed.

A Diagnostic and Evaluation Psychological Examination 
performed in March 1993 also noted a diagnosis of chronic 
paranoid schizophrenia.  At that time, the veteran was 
serving a fifteen year sentence for aggravated robbery.  The 
veteran stated that in 1979 he started hearing voices telling 
him that people were against him and he was seeing visions of 
spacemen and little men.  He received psychiatric treatment 
during prior incarcerations.  He attempted suicide in 1985 
and 1991.  He was treated for depression from 1989 to 1990.  

The veteran underwent several more psychiatric evaluations, 
and continued to treat for paranoid schizophrenia.  

Upon filing a claim to reopen, evidence received was 
treatment records from the Mark Stiles Unit for the 
Department of Corrections in Texas, dated January 1997 to 
January 2002.  The records indicated continued treatment for 
paranoid schizophrenia.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).



III.  Analysis

In September 1996, the RO denied the veteran's claim of 
service connection for paranoid schizophrenia and manic 
depression.  The decision of the RO is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the 
September 1996 RO decision.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2003).  Because new and material evidence has not been 
submitted, the claim of service connection cannot be 
reopened.

As indicated above, the evidence added to the record since 
the September 1996 determination includes treatment records 
for paranoid schizophrenia.  This documentation, while 
"new," is essentially cumulative or redundant of previously 
considered evidence.  The submissions, whether considered 
alone or in connection with evidence previously assembled are 
not "material" because they do not bear directly and 
substantially upon the matter under consideration, which is 
entitlement to service connection for a mental disorder.  
Such an issue turns on whether the veteran's mental disorder 
was incurred due to active military service.  

There is no evidence in the record which would support a 
finding that the veteran's current mental disorder was 
incurred in or due to active service.  Upon examination 
during active service, it was recommended that the veteran be 
discharged due to an immature personality.  Although anxiety 
and depression were provisionally diagnosed prior to 
examination, upon examination in the psychiatric unit, the 
examiner opined that while the veteran exhibited a long 
standing personality disorder, there was no evidence that the 
veteran had a psychiatric condition which warranted 
separation from service.  Congenital or developmental defects 
such as personality disorders are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2003); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  Regarding the diagnosis of paranoid 
schizophrenia, the veteran stated on several occasions that 
he began hearing "voices" beginning as early 1978 while 
incarcerated.  Service medical records are negative for a 
diagnosis of paranoid schizophrenia, or any other mental 
disorders considered diseases for disability compensation 
purposes.  Moreover, there is no indication in the record 
that the veteran's paranoid schizophrenia is etiologically 
due to service.  The veteran, in fact, admits that his 
paranoid schizophrenia manifested itself while he was 
incarcerated in the late 1970s, after separation from 
service.

In any event, the evidence submitted since the final 
September 1996 decision is new but does not bear directly and 
substantially upon the question of whether the veteran's 
current mental disorder is etiologically related to service, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for a mental disorder.  38 C.F.R. 
§ 3.156(a) (2003).  Accordingly, the Board's analysis must 
end here, and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for a mental disorder, the 
appeal is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



